Citation Nr: 1046554	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-31 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for service connected 
carcinoma, left upper lobe, status post left lobectomy, to 
include the issue of whether a reduction in the disability rating 
from 100 percent to 10 percent, effective June 1, 2005, was 
proper.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from March 2005 and September 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In October 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. to afford the 
Veteran a VA examination and medical opinion.  The action 
specified in the October 2009 Remand completed, the matter has 
been properly returned to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).

A hearing was held before the RO in November 2005 and before the 
undersigned Veterans Law Judge in February 2007.  Transcripts of 
these hearings are of record.  


FINDINGS OF FACT

1.  The Veteran was afforded proper notice prior to the reduction 
in his service connected carcinoma, left upper lobe, status post 
left lobectomy, and the preponderance of the evidence shows that 
the reduction was proper.  

2.  The Veteran's carcinoma, left upper lobe, status post left 
lobectomy results in a FEV-1 of 56 to 70 percent predicted or a 
FEV-1/FVC of 56 to 70 percent or a DLCO (SB) of 56 to 65 percent 
predicted, but does not result in a FEV-1 of 40 to 55 percent 
predicted or less or a FEV-1/FVC of 40 to 55 percent or lower or 
a DLCO (SB) of 40 to 55 percent predicted or less, or maximum 
oxygen consumption of 15 to 20 ml/kg/min for any period on 
appeal.

3.  The Veteran is not unable to find or maintain substantially 
gainful employment due solely to his service connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for reduction of the evaluation for disability 
of carcinoma, left upper lobe, status post left lobectomy from 
100 percent disabling to 10 percent disabling, effective June 1, 
2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.105 3.344, 4.1 - 4.7, 4.10, 4.31, 4.71a, Diagnostic 
Code 5025 (2010).

2.  The criteria for a disability rating of 30 percent but no 
greater for service connected carcinoma, left upper lobe, status 
post left lobectomy have been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 
6819, 6844 (2010).

3.  The criteria have not been met for an award of a TDIU or for 
referral of the matter for extraschedular consideration.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction and Increased Rating

In a July 2004 rating decision, the RO granted entitlement to 
service connection for carcinoma of the left upper lobe, status 
post left upper lobectomy, and assigned an initial 100 percent 
disability evaluation, effective March 2004, the date of the 
Veteran's claim.  The Veteran was rated under Diagnostic Code 
6819, which rates malignant neoplasms of the respiratory system.

In a January 2005 rating decision, the RO proposed to reduce the 
Veteran's disability rating from 100 percent to 0 percent, 
effective April 2005.  The Veteran was given notice of the RO's 
intent and its reasons in January 2005.  

In a March 2005 RO decision, the RO decreased the Veteran's 
disability rating from 100 percent to 0 percent, effective June 
1, 2005.  The Veteran appealed.  

In July 2005, the RO increased the Veteran's disability rating to 
10 percent, effective June 1, 2005.  The Veteran's lung 
disability is currently still rated as 10 percent disabling.  He 
is rated under Diagnostic Code 6844, which rates post surgical 
residuals.  

Prior to reducing a veteran's disability rating, VA is required 
to comply with several regulations applicable to all rating-
reduction cases, regardless of the rating level or the length of 
time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.13 (2008); see Brown v. Brown, 5 Vet. App. 413, 420 
(1993).  These provisions impose a clear requirement that VA 
rating reductions be based upon review of the entire history of 
the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Thus, in any rating reduction case not 
only must it be determined that an improvement in a disability 
has actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Faust v. 
West, 13 Vet. App. 342, 350 (2000).

When a disability has not become stable and is likely to improve, 
and the disability rating has not continued at the same level for 
at least five years, a reexamination disclosing improvement in 
that disability will warrant a reduction in its rating.  38 
C.F.R. § 3.344(c).  The duration of the disability rating at 
issue is measured by the effective date assigned for that rating 
until the effective date of the actual reduction. Brown, 5 Vet. 
App. at 418 (1993).

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation payments 
currently being made, the RO must issue a rating proposing the 
reduction and setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  
Id.  Furthermore, the effective date of the reduction will be the 
last day of the month in which a 60 day period from the date of 
notice to the beneficiary of the final rating action expires.  38 
C.F.R. § 3.105(e), (i).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).  In the context of a rating reduction case, it must be 
shown by a preponderance of the evidence that the reduction was 
warranted.  Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995).

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding a claim for an increased rating, the Board must 
consider whether an increased rating is warranted for any time on 
appeal, based on the facts found; and if such is warranted a 
'staged rating' is to be assigned.  Hart v. Mansfield, 21 Vet. 
App. 505 (2008).

The regulation governing pulmonary/respiratory impairment 
resulting from lung cancer provides that when there has been no 
recurrence or metastasis of the cancer, the remaining disability 
shall be rated on the residuals.  38 C.F.R. § 4.97, Diagnostic 
Code 6819(2010).  Diagnostic Code 6844 provides that post-
surgical residuals of lobectomy will be rated under the general 
rating formula for restrictive lung diseases.  This formula 
provides the following criteria:

A 100 percent disability rating for findings that show FEV-1 less 
than 40 percent of predicted value, or; the ratio of FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen therapy.

A 60 percent disability rating is assigned for FEV-1 of 40- to 
55- percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 30 percent disability rating is assigned for FEV-1 of 56- to 
70- percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.

A 10 percent disability rating is assigned for FEV-1 of 71- to 
80- percent predicted, or; FEV- 1/FVC of 71 to 80 percent or; 
DLCO (SB) 66- to 80- percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Codes 6840-6845 (2010).

The Veteran has not challenged his initial 100 percent disability 
rating from March 2004 to June 2005.  Accordingly, at issue is 
the propriety of the initial reduction and entitlement to a 
disability rating in excess of 10 percent for the Veteran's 
service connected carcinoma of the left upper lobe from June 1, 
2005 to the present.

It appears from the evidence of record that the Veteran was 
diagnosed with left upper lobe lung cancer in January 2004 and 
underwent a left thoractomy with left upper lobectomy in February 
2004.

The Veteran was afforded a VA examination in October 2004.  At 
that examination the Veteran's chest x-rays were normal, but 
pulmonary function tests were abnormal suggesting moderate 
obstructive ventillary impairment.  FEV-1 was 71 percent of 
predicted and FEV-1/FVC was 88 percent of predicted.  

In January 2005, the Veteran's private physician Dr. G.D. 
submitted a letter stating that since the Veteran's lung surgery, 
he has experienced recurrent bouts of bronchitis and pneumonia, 
which is exacerbated by cold weather.  He also noted the 
Veteran's complaints of weakness and a recent diagnosis of high 
blood pressure.  Dr. G.D. noted that at the time of writing, the 
Veteran had a chronic cough and that he had advised the Veteran 
not to work outside or where he is exposed to extreme cold.  In 
February 2005, Dr. G.D. stated although the Veteran's chest x-ray 
and other tests were reported as normal, the Veteran's arterial 
blood gases were abnormal and he gets short of breath when 
walking more than two blocks.  

In January 2005, the Veteran's employer stated that he had known 
the Veteran for twenty years and that the Veteran had been an 
employee of his company for seven years.  He reported that the 
Veteran was a dependable and hard working employee, but that 
since his surgery, the Veteran has experienced difficulty 
breathing on cold days and during periods of heavy labor and that 
he seems slower and has less energy.  

In a February 2005 statement, the Veteran complained that he 
experienced shortness of breath, which made him unable to perform 
many of the tasks he had previously been able to perform as a 
construction worker, particularly in poor weather conditions.  

Private treatment records show that in March 2005, the Veteran 
reported that he was feeling better and was back to work, 
although he got short of breath very easily.  In April 2005, he 
reported getting dyspnea on exertion, such as walking over two 
blocks, and even at times when he is lying down, he has periods 
of apnea that last for a few seconds; however, his examination 
was normal.  

In April 2005, the Veteran was also given a stress test by Dr. 
S.R., which showed mildly reduced working capacity in a test 
limited by fatigue and shortness of breath, probably because of 
underlying lung surgery; however, there was no hemodynamically 
significant ectopy or electrodiagnostic evidence of stress 
induced ischemia.

Based on all the above evidence, the Board finds that the 
Veteran's rating reduction was proper.  The Veteran was given 
appropriate notice of the RO's intent to reduce his disability 
rating, as well as the reasons for this proposed reduction.  The 
RO waited at least sixty days before reducing the Veteran's 
rating, giving the Veteran time to submit evidence relating to 
the severity of his disability.  Further, the Board finds that a 
preponderance of the evidence shows that the reduction was 
warranted.  There was no evidence at that time that the Veteran's 
carcinoma had returned.  The rating criteria for the Veteran's 
residuals of left lobe lung carcinoma are clearly defined and a 
pulmonary function test performed in October 2004 shows that the 
Veteran does not meet the criteria for a disability rating in 
excess of 10 percent under Diagnostic Code 6844 at the time his 
rating was reduced.

Accordingly, the Board now turns to the issue of whether a 
disability rating in excess of 10 percent is warranted for any 
period after June 2005.  

In November 2005, the Veteran testified before a decision review 
officer, arguing that his lung condition prevents him from 
working outside on cold days, making it difficult or impossible 
to perform his job as a construction worker and that he has no 
other occupational skills so he cannot seek other employment.  He 
also testified that he has difficulty with activities of daily 
living such as climbing stairs, walking, lifting, and driving, 
and that since his lobectomy, he gets sick more often.  He 
estimated that he has missed ten to fifteen days of work in the 
past year.  The Veteran's sister testified that in her opinion, 
the Veteran's strength and endurance have declined.  She also 
stated that the Veteran has told her that he has been given less 
strenuous tasks at work and believes it is because his coworkers 
have observed his health problems.  

In February 2006, the Veteran was afforded another VA respiratory 
examination.  The Veteran complained of dyspnea on exertion with 
climbing one flight of stairs, shortness of breath when exposed 
to cold air, and an occasional cough, but no hemotypsis or 
wheezing.  The Veteran reported smoking two packs of cigarettes 
per day for thirty five years, clearly undermining his health.  

On examination of the Veteran's lungs, there was no dullness.  He 
had prolonged expiration and few wheezes with forced expiration.  
A chest x-ray taken in February 2006 showed that the Veteran's 
lungs are clear of active diseases and pleural effusions.  
Pulmonary function testing showed a FEV-1 of 79 percent 
predicted, a FEV-1/FVC of 89 percent predicted, and a DLCO(SB) of 
72 percent predicted, which the examiner stated is suggestive 
moderate obstructive ventillary impairment.  The examiner 
diagnosed the Veteran with COPD due to his long history of heavy 
smoking.  He concluded that most of the Veteran's current 
respiratory symptoms were likely due to his COPD, but stated that 
he was unable to assess the degree to which the Veteran's prior 
thorectomy is contributing to his symptoms.

Based on the results of the Veteran's pulmonary function tests in 
February 2006, a disability rating in excess of 10 percent was 
not warranted under the general rating formula for restrictive 
lung diseases at that time.  

In April 2006, one of the Veteran's colleagues submitted a letter 
in which he testified that he had worked with the Veteran for 
many years and that in the past the Veteran had no difficulty 
carrying heavy loads or go up and down stairs and ladders; 
however, the Veteran now has obvious shortness of breath when 
performing these tasks.  

In May 2006, the Veteran's sister submitted a statement in which 
she opined that since the Veteran's lung surgery, his stamina 
appears to have declined and becomes short of breath performing 
everyday activities such as walking, climbing stairs, and lifting 
objects.  

In February 2007, the Veteran testified before the undersigned 
Veterans Law Judge, repeating his complaints of shortness of 
breath on exertion and difficulty performing his job as a 
construction worker.  

The Veteran's VA treatment show that he continued to complain of 
shortness of breath, particularly on exertion, and that in July 
2008, he reported that he had lost his job as a construction 
worker due to poor performance caused by his dyspnea on exertion.  
It appears that the Veteran was given a number of pulmonary 
function tests which seem to have been within normal limits, but 
the complete results are not of record.  In July 2008, one of the 
Veteran's treatment providers noted that she would order a 
desaturation study and a cardiopulmonary stress test, as well as 
a methacholine challenge, but that she did not think these would 
provide any new answers.  She noted that the Veteran would be 
limited as he is status post a lung resection.  

In November 2008, the Veteran's new employer reported that the 
Veteran made a "professional effort" to perform all of his 
duties as a maintenance employee, but that he becomes short of 
breath when exerting himself out doors.

In December 2009, the Veteran was afforded another VA 
examination.  The Veteran complained of shortness of breath and 
dyspnea on exertion.  He denied any cough, hemotypsis, or chest 
pain.  The examiner noted that an exercise stress test found no 
evidence of ischemia, but an electrocardiogram showed evidence of 
diastolic dysfunction.  The Veteran has had no recurrence of his 
previous lung cancer, as most recently confirmed by a CAT scan in 
January 2009.  Chest x-rays show that the Veteran's heart is not 
enlarged and that his lungs are clear.  The Veteran's lungs were 
clear to auscultation with no rales, rhonchi, or wheezing.  The 
Veteran's pulmonary function tests showed moderate obstructive 
ventillary impairment.  FEV-1 was 66 percent of predicted.  FEV-
1/FVC was 92 percent.  DCLO (SB) was 64 percent predicted.

An FEV-1 of 66 percent meets the criteria for a 30 percent 
disability rating, as does a DLCO(SB) of 64; but a disability 
rating of greater than thirty percent is not warranted under 
Diagnostic Code 6844.  The issue of the effective date of this 
award is not before the Board at this time.

The Board has considered whether the Veteran could be afforded a 
higher disability rating under another diagnostic code.  The 
February 2006 VA examiner diagnosed the Veteran with COPD.  
However, the rating criteria for COPD, found at Diagnostic Code 
6604, are the same as those for Diagnostic Code 6844.  There is 
no evidence that the Veteran has been diagnosed with any other 
chronic respiratory disability, such as chronic bronchitis or 
asthma.  Accordingly, the other diagnostic codes for rating 
respiratory disabilities are not applicable.  

Additionally, the Board has also considered whether the Veteran's 
disability warrants referral for extraschedular consideration.  
To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board acknowledges the Veteran's extensive complaints, both 
in writing and in oral testimony, that the current rating 
schedule does not adequately reflect his disability.  The Veteran 
has argued that because his symptoms are most severe on exertion, 
he should be afforded a pulmonary stress test or a pulmonary 
function test after exertion and that his case should be referred 
for extraschedular consideration.  

However, while the Veteran is correct that the pulmonary function 
tests performed by VA are performed in a controlled setting, that 
does not mean that the tests are unable to accurately determine 
the current severity of his disability.  The Veteran's reported 
symptoms are just that, symptoms, evidence of some underlying 
pathology.  While the symptoms of the Veteran's respiratory 
disability may be most pronounced when the Veteran is engaged in 
some form of physical activity, that does not necessarily mean 
that the underlying pathology that causes those symptoms cannot 
be accurately measure even if the Veteran is not symptomatic at 
the time of testing.  The Board can find no evidence of record 
that any of the VA examiner's opined that additional testing 
needed to be performed to appropriately rate the Veteran's 
disability or that any medical professional has suggested that 
the many pulmonary function tests administered to the Veteran 
were inaccurate.  While the Veteran is clearly unhappy with the 
current rating criteria, he is not a medical professional and is 
not qualified to determine what diagnostic tests should be 
performed to best evaluate his disability.  Further, the 
Veteran's long history of smoking cannot be ignored.  It is 
important to note that it is very possible that all of the 
Veteran's current problem is the result of his smoking, however, 
in giving the Veteran the benefit of the doubt, the Board has 
found a basis to provide the Veteran with a 30 percent disability 
evaluation due to his service connected disability, but not more.  

Thus, the Board finds that the schedular rating criteria 
reasonably reflect the Veteran's disability levels and 
symptomatology.  The Veteran's reported difficulties such as 
shortness of breath and dyspnea on exertion are not so 
exceptional or unusual a disability picture as to render 
impractical application of regular schedular standards.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2010).

Total Disability Rating

The Veteran has also repeatedly claimed that due his service 
connection carcinoona of the left upper lobe, status post left 
lobectomy, he is both unable to meet the demands of his current 
employment or obtain other employment.  In a March 2009 
statement, the Veteran reports that he lost his previous job as a 
construction worker in February 2008 and that he was told that it 
was because he could no longer perform his job.  He also 
complained that although he has tried to find other employment, 
"no one wants to hire a 60 year old person with health issues."  
He also reported that he has done physical labor his entire 
career and is not qualified to do anything else.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court 
held that a request for TDIU, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim, or, as part of a 
claim for increased compensation.  Thus, although the issue of 
TDIU was not addressed as a separate issue by the RO, the Board 
will address whether the Veteran has been entitled to TDIU for 
any time during the appeal period.  The Board has listed the TDIU 
issue as a separate claim for administrative purposes.  

A TDIU claim may be granted if the unemployability is the result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  Where these 
percentage requirements are not met, entitlement to the benefit 
on an extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service- connected disabilities, and consideration is 
given to the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2010).

In order to be granted a TDIU, the Veteran's service- connected 
disabilities, alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of education, 
special training, and previous work experience, but not to his 
age or to any impairment caused by nonservice connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran's service connected disabilities are a scar on 
his left chest and his left lung carcinoma, each currently rated 
as 10 percent disabling.   

As discussed above, the Veteran has submitted letters from both 
his previous employer, 620 Construction, in January 2005 and his 
current employer, West Salem Apartments, in November 2008.  While 
both employers reported that the Veteran became winded after 
physical exertion, they also praise his professionalism and work 
ethic and neither suggests that they will have to let the Veteran 
go because of his disabilities.

The Board notes that the Veteran's medical records indicate that 
he suffers from hypertension and in a March 2009 letter, the 
Veteran reports that he cracked his L1 vertebrae in an accident 
at work in 2006 and has experienced pain ever since and that he 
has been diagnosed with diabetes.  Thus, the Veteran clearly has 
additional health problems that impair his ability to find and 
maintain employment.  

The Veteran was afforded a VA examination in December 2009.  The 
examiner opined that it was less likely than not that the 
Veteran's service connected disabilities would prevent him from 
maintaining substantially gainful employment.  The examiner noted 
that the Veteran works part time as a maintenance man at an 
apartment complex and is able to perform all of his duties.  

Based on the above evidence, the Board finds that the Veteran's 
service connected disabilities alone do not prevent the Veteran 
from finding and maintaining substantially gainful employment.  
While the Veteran's residual of lung cancer clearly make some his 
duties a struggle, it appears that he is able to perform them 
all.  The medical evidence discussed in greater detail in the 
above section characterizes the Veteran's respiratory disability 
as moderate in nature and there is no evidence that it is results 
in frequent hospitalizations or missed work.  Additionally, other 
factors appear to affect the Veteran's employability including 
non-service connected health problems and his age.  Accordingly, 
entitlement to TDIU is denied.   The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor § 5103(a) notice to individual Veterans 
or to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has on 
their employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  

Here, the VCAA duty to notify was satisfied by letters sent to 
the Veteran in April 2004, March 2006, September 2008, and 
November 2009.  These letters informed the Veteran of what 
evidence was required to substantiate his claims, including a 
claim for TDIU, and of VA and the Veteran's respective duties for 
obtaining evidence.  The Veteran was also informed of how VA 
assigns disability ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Although some of the notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in May 2006, July 2006, October 
2008, and March 2010 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA and private treatment records.  The veteran submitted 
statements from his employers and family and was provided an 
opportunity to set forth his contentions during hearings before 
the undersigned Veterans Law Judge and a Decision Review Officer.  
The appellant was afforded a VA medical examination in October 
2004, February 2006, and December 2009.  These examinations are 
based upon review of the claims folder, and thoroughly discuss 
the nature and severity of the Veteran's disability as well as 
the functional impairments resulting therefrom.  These 
examination reports are adequate for rating purposes.  See 
38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to a disability rating of 30 percent for service 
connected carcinoma, left upper lobe, status post left lobectomy 
is granted.  

Entitlement to TDIU and referral to extraschedular consideration 
are denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


